Case 1:19-cv-04650-AJN-SN Document 105-19 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 19
                 Case 1:19-cv-04650-AJN-SN Document 105-19 Filed 03/02/21 Page 2 of 3




                                                      P-Card i           P a i d In/Paid Out



               Abet completing t4e Iog, pllece the 'foIIoming receipts in (his enveIope:
                • P- CG I'd

                • Paid in/'Paid OUt



                                                             STORE NUMBER




Confidential                                                                               DEF0056032
                    Case 1:19-cv-04650-AJN-SN Document 105-19 Filed 03/02/21 Page 3 of 3
                                                                    by Weed'p m,em%
                                                                   {{)14181 4 AMSlERDAMAVE
                                                                       NEN YORK NY 'IC!023
                              ' 544395 Gueye                             212-5E'1-5527
3 USR{;U3023557
                                                  704              4930             0006 10/23/2019'
                                                                                                   I:39 PM
                  57th {)! Tenth                  HOT Sl-IOT FLYING INSCT KILL.ER 150;.'.
               )0/23,h2019 1:42 PM                       07112196310                                   A       7.99
                                                         RETURNVALUE 7.99
                                                  WEXFC{RD
                                                         NEONCLR LABELS 3/4" 315,'. )
  Paid Out                                               04902262308
3 — Store Supplies                                                                                     A       :3. 4 9
                                                         RETURNVALUE3.49
                                                        SLIBTGTAL                                             1I.48
                                                         ALES TAX A 8 87~g                                     'I.02
                                                        TOTA{                                                 1' 50
                                                        CASH                                                  20. ()0
                                                        C'I)ANGE                                               7.50

                                                  THANK YHU FGR SHOPPING AT DUANE READE
                                                  DI)3 YOU KNOW
                                                              THAT YOL{ CAN EARNP{3INTS
                                                  GN THOUSANDSGF ITEMS IN-STORE AND
                                                  ONLINE?SEE OUR WEEKLY AD FOP MORE
                                                  INFGRII
                                                        ATIGN. ITEMS CI.
                                                                       IANGE WEEKLY,
                                                  RESTRICTIONSAPPLY. FOR TERMS ANI)
                                                ' CONDIlIONS, VISIT DUANEREADE.COM/BALANCE.


                                                  lllllllllllllllilllllllllllllllllllllllllillllll'lllllllllllllllllll!IIIIIIIII
                                                                             P' ,




                                                                             8WBl"Cj
                                                 GEr SALEPRICES WHEN YGU LISE YOUR BAIANCE
                                                 REWARDSCARD AND EARhlPOINTS ON I   -EATI
                                                                                        JRED
                                                 ITEMS EACH WEEK — JUST LO(K  ) FGR THE BLUE
                                                 TAGS! REDEEM  FOR DOLLARS (IFF FUTIJRE
                                                 PURCI-IASES. FORMORE INFGRI')ATION
                                                 PL.EASEGO TO DUANEREADE.C(IM/BALANCE.


                                                       l.d!Dthhi! iB I" &               N!h            cjc3 1!I'1!g'2
                                                       Enterour monthly s~
                                                                         xeepstakes d'or
                                                            @ B.OQO       ca ah
                                                                          Visit
                                                                    NWN.DRELISTENS. CC{M
                                                            o r call tol l f r ee
                                                             1-888-424-10'IB
                                                      within 72hours to tak.   e a short
                                                    surveyabout this Duane Reade visit
                                                         QLI& r & f A C)~~ &ca.k3& l
                                                            KU    C 3 P 1 I hl ( 3 f l
                                                   Participe en nuestro sorteo mensual de
                                                       4B , OO O c RA 1 a. r a,",~
                                                      clurante las pr!iximas '2 I oras para
                                                       llenar una breve ench{esta subre
                                                            su tienda L'uane Reade
                                                           Survey{){.-.(Numero de encuesLa')
                                                            1 4 1 8 —, '1 Q64 — «3Q h{3

                                                                     Pass{h{orcl(Clave)
                                                            61 8 1 — Q,2:3Q — BB:3
                                                       Foi',contestrules„ s<:
                                                                            ;e store or
                                                            - NNN.DRELISTENS!.CGM
                                                          Visite la tienda ci acceda
                                                                   {h{{h{{h{ r! P C ! > «' ~ « h'!."
Confidential                                                                                                                       DEF0056039
